Title: From Alexander Hamilton to Ephraim Blaine, 10 October 1794
From: Hamilton, Alexander
To: Blaine, Ephraim


Carlisle [Pennsylvania] October 10 1794
Sir
Inclosed is an account which has been presented to me in order that provision might be made for the payment the whole amounts to seventeen pounds 13 Shillings & 6 pence. It is represented as relating altogether to sick persons of the New Jersey line. I have desired the surgeon to refer the persons to you. When they apply you will desire them to present their accounts which you will please to pay. But you will have the items of the accounts examined & if there are any for any other object than the board & subsistence of sick soldiers you will please to note them & forward me an abstract of such items. You will please to understand that you are in no case to exceed the sum stated in the inclosed list.
With consideration & esteem   I am Sir   Your obed serv
A Hamilton
Col E Blaine
 